Case 19-36450   Doc 1-1 Filed 12/30/19 Entered 12/30/19 13:02:20   Desc
                      Signature Pages Page 1 of 7
Case 19-36450   Doc 1-1 Filed 12/30/19 Entered 12/30/19 13:02:20   Desc
                      Signature Pages Page 2 of 7
Case 19-36450   Doc 1-1 Filed 12/30/19 Entered 12/30/19 13:02:20   Desc
                      Signature Pages Page 3 of 7
Case 19-36450   Doc 1-1 Filed 12/30/19 Entered 12/30/19 13:02:20   Desc
                      Signature Pages Page 4 of 7
Case 19-36450   Doc 1-1 Filed 12/30/19 Entered 12/30/19 13:02:20   Desc
                      Signature Pages Page 5 of 7
Case 19-36450   Doc 1-1 Filed 12/30/19 Entered 12/30/19 13:02:20   Desc
                      Signature Pages Page 6 of 7
Case 19-36450   Doc 1-1 Filed 12/30/19 Entered 12/30/19 13:02:20   Desc
                      Signature Pages Page 7 of 7
